VICKERY, J.
Regina Weber brought an action in the Cuy-ahoga Common Pleas against the city of Cleveland and the Cleveland Ry. Co. to recover damages for an injury claimed to have been suffered by hex because of a defect in the street in the portion thereof which the Company had contracted with the city to keep in repair.
After plaintiff’s evidence was in, the Court directed a verdict in favor of the defendants and error was, prosecuted by Weber.
The scintilla rule, both as to negligence and as to contributory negligence, still applies in Ohio.
The court could not, as a matter of law, declare that a person who walked on a street under circumstances, such as are detailed in this case, and stepped into a hole filled with water, was guilty of contributory negligence. This is a question for the jury. Gibbs v. Girard, 88 OS. 34.
Judgment reversed and cause remanded.
(Sullivan, PJ., and Levin, J., concur).